        Case 17-03042 Document 48 Filed in TXSB on 11/09/17 Page 1 of 9



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                             ENTERED
                                                                                           11/09/2017
IN RE:                                         §
IFS FINANCIAL CORPORATION                      §      CASE NO: 02-39553
       Debtor(s)                               §
                                               §      CHAPTER 7
                                               §
JOSEPH D MARTINEC                              §
      Plaintiff(s)                             §
                                               §
VS.                                            §      ADVERSARY NO. 17-03042
                                               §
W. STEVE SMITH, et al                          §
      Defendant(s)                             §

                                MEMORANDUM OPINION

       Hartford Casualty Insurance Company and Joseph D. Martinec, the Chapter 7 Trustee,

filed cross motions for summary judgment to determine Hartford’s liability as surety for the

actions of Steve Smith, the previous Chapter 7 Trustee who was removed for breaching his

fiduciary duty to the IFS Financial bankruptcy estate. Hartford’s motion for summary judgment

is denied and Martinec’s motion for partial summary judgment is granted.

                                         Background

       The events giving rise to this litigation arose when an involuntary bankruptcy petition

was filed against IFS Financial Corporation in this Court in 2002. (ECF No. 1 at 4). Steve

Smith was appointed the Chapter 7 Trustee for IFS’s case and oversaw more than 100 adversary

proceedings to recover assets for the bankruptcy estate. (ECF No. 1 at 4). After notice and

hearing, the Court removed Smith for cause under 11 U.S.C. § 342(d). See In re IFS Fin. Corp.,

803 F.3d 195, 199 (5th Cir. 2015) (describing Smith’s removal). In order to replace Smith, a

trustee election was held on August 16, 2016, pursuant to 11 U.S.C. § 702. Martinec was elected

as the new Chapter 7 Trustee



1/9
        Case 17-03042 Document 48 Filed in TXSB on 11/09/17 Page 2 of 9



       Martinec now seeks to recover funds that Smith allegedly misapplied while serving as

Chapter 7 Trustee. (ECF No. 1 at 1–2). Martinec initiated this adversary proceeding to collect

part of this recovery through the surety bonds that Hartford provided Smith while he was acting

as Trustee in the case. (ECF No. 1 at 18). The Bankruptcy Code requires that trustees provide a

bond “conditioned on the faithful performance of such official duties.” 11 U.S.C. § 322(a).

Martinec claims that this bond is now payable to the bankruptcy estate due to Smith’s breach of

his fiduciary duties and his failure to properly account for funds spent on the estate’s behalf.

(ECF No. 1 at 18).

       In response, Hartford filed a motion for summary judgment, arguing that it has no

liability under the bond because the two-year statute of limitations for the surety’s liability under

the Bankruptcy Code has elapsed. § 322(d). Martinec countered with his own motion for

summary judgment, claiming that, while Smith was removed from his Trustee duties, he was

never discharged and so Hartford remains liable under the bond.

                                           Jurisdiction

       The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a).

Pursuant to 28 U.S.C. § 157(a), this proceeding has been referred to the Bankruptcy Court by

General Order 2012-6. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), and (O).

                                       Summary Judgment

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a); FED. R. BANKR. P. 7056 (incorporating Rule 56 in adversary proceedings).

       A party seeking summary judgment must demonstrate the absence of a genuine dispute of

material fact by establishing the absence of evidence to support an essential element of the non-




2/9
           Case 17-03042 Document 48 Filed in TXSB on 11/09/17 Page 3 of 9



movant’s case. Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326 (5th Cir. 2009). A

genuine dispute of material fact is one that could affect the outcome of the action or allow a

reasonable fact finder to find in favor of the non-moving party. Gorman v. Verizon Wireless

Texas, L.L.C., 753 F.3d 165, 170 (5th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986)).

          A court views the facts and evidence in the light most favorable to the non-moving party

at all times. Ben-Levi v. Brown, 136 S. Ct. 930 (2016). Nevertheless, the Court is not obligated

to search the record for the non-moving party's evidence. Keen v. Miller Envtl. Grp., Inc., 702

F.3d 239, 249 (5th Cir. 2012). “Summary judgment may not be thwarted by conclusional

allegations, unsupported assertions, or presentation of only a scintilla of evidence.” Hemphill v.

State Farm Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir. 2015), cert. denied, 136 S. Ct. 1715

(2016).

          A party asserting that a fact cannot be or is genuinely disputed must support the assertion

by citing to particular parts of materials in the record, showing that the materials cited do not

establish the absence or presence of a genuine dispute, or showing that an adverse party cannot

produce admissible evidence to support the fact. FED. R. CIV. P. 56(c)(1). The Court need

consider only the cited materials, but it may consider other materials in the record. FED. R. CIV.

P. 56(c)(3). The Court should not weigh the evidence. Wheat v. Florida Par. Juvenile Justice

Comm'n, 811 F.3d 702, 713 (5th Cir. 2016). A credibility determination may not be part of the

summary judgment analysis. E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014).

However, a party may object that the material cited to support or dispute a fact cannot be

presented in a form that would be admissible in evidence. FED. R. CIV. P. 56(c)(2). Moreover,




3/9
        Case 17-03042 Document 48 Filed in TXSB on 11/09/17 Page 4 of 9



the Court is not bound to search the record for the non-moving party’s evidence of material

issues. Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014).

       “The moving party bears the initial responsibility of informing the [Court] of the basis for

its motion, and identifying those portions of the record which it believes demonstrate the absence

of a genuine issue of material fact.” Nola Spice Designs, L.L.C. v. Haydel Enterprises, Inc., 783

F.3d 527, 536 (5th Cir. 2015). The evidentiary support needed to meet the initial summary

judgment burden depends on whether the movant bears the ultimate burden of proof at trial.

       If the movant bears the burden of proof on an issue, a successful motion must present

evidence that would entitle the movant to judgment at trial. Celotex Corp. v. Cattrett, 477 U.S.

317, 326 (1986). Upon an adequate showing, the burden shifts to the non-moving party to

establish a genuine dispute of material fact. FED. R. CIV. P. 56(c)(1); Celotex, 477 U.S. at 322-

24. The non-moving party must cite to specific evidence demonstrating a genuine dispute. FED.

R. CIV. P. 56(c)(1); Celotex, 477 U.S. at 324. The non-moving party must also “articulate the

manner in which that evidence supports that party’s claim.” Duffie v. United States, 600 F.3d

362, 371 (5th Cir. 2010). Even if the movant meets the initial burden, the motion should be

granted only if the non-movant cannot show a genuine dispute of material fact. If the non-

movant bears the burden of proof of an issue, the movant must show the absence of sufficient

evidence to support an essential element of the non-movant's claim. Celotex, 477 U.S. at 325.

Upon an adequate showing of insufficient evidence, the non-movant must respond with

sufficient evidence to support the challenged element of its case. Id. at 324. The motion should

be granted only if the non-movant cannot produce evidence to support an essential element of its

claim. Condrey v. Suntrust Bank of Ga., 431 F.3d 191, 197 (5th Cir. 2005).




4/9
        Case 17-03042 Document 48 Filed in TXSB on 11/09/17 Page 5 of 9



                                            Analysis

       The parties do not dispute the material facts in this case. Smith was the Chapter 7

Trustee and was removed by this Court’s Order on May 10, 2013. (Case No. 02-39553 ECF No.

1082). The summary judgment motions in this adversary proceeding focus on the narrow

question of whether “removal of a trustee” and “discharge of a trustee” are equivalent under §

322(d) of the Bankruptcy Code. Hartford sees the two as interchangeable; consequently, when

this Court removed Smith as Trustee in 2013, the clock on the two-year statute of limitations

began running, elapsed, and now bars this adversary proceeding. (ECF No. 40 at 5–7). On the

other hand, Martinec claims that “discharge” and “removal” have separate and distinct meanings.

(ECF No. 42 at 6). Since this Court never granted Smith a discharge, the statute of limitations

never commenced. (ECF No. 42 at 6).

       Although “removal” and “discharge” are used frequently throughout the Bankruptcy

Code, neither word is specifically defined. The provision of the Bankruptcy code at issue states,

“A proceeding on a trustee’s bond may not be commenced after two years after the date on

which such trustee was discharged.” § 322(d) (emphasis added). Without a statutory definition,

the dictionary provides an initial reference regarding these words. In re Nowlin, 576 F.3d 258,

263 (5th Cir. 2009) (referencing dictionary definition to interpret an undefined word in the

Bankruptcy Code). Discharge is defined as “[a]ny method by which a legal duty is extinguished;

esp., the payment of a debt or satisfaction of some other obligation.” Discharge, BLACK’S LAW

DICTIONARY (10th ed. 2014).       On the other hand, removal is defined as “the immediate

termination of an officeholder’s privilege to serve in that office.” Removal, BLACK’S LAW

DICTIONARY (10th ed. 2014).




5/9
         Case 17-03042 Document 48 Filed in TXSB on 11/09/17 Page 6 of 9



       Hartford claims that this Court’s order removing Smith as Trustee also ended his legal

obligations and has the practical effect of fitting squarely within the definition of discharge.

(ECF No. 40 at 7).      that the specific language in this Court’s order removed rather than

discharged Smith from his position as Trustee. Comparing the two definitions on their face, they

are separate and distinct. The definition of removal does not carry any implications that Smith

satisfied his legal duties as Trustee, which Hartford argues are implied within it. Furthermore,

Hartford’s view also fails to account for the different ways the two words are utilized throughout

the Bankruptcy Code. Removal is used in § 324(a), which states, “The Court, after notice and a

hearing, may remove a trustee . . . for cause.” This usage fits well within the dictionary

definition of removal cited above as termination of the right to serve in a position. On the other

hand, “discharge” ordinarily applies to debtors and describes the relief from debts granted to the

debtor after successfully complying with the requirements outlined in the Code. See §§ 727,

1141(d)(1)(A), 1328(a). The use of the word “discharge” with respect to a trustee should be

given a similar meaning. The issue of whether Smith should be “discharged” and relieved of

further obligations to the Estate (such as the return of funds improperly applied) is the subject of

this adversary proceeding.

       Hartford also urges the court to adopt its view that Smith’s removal satisfies the

definition of discharge in order to prevent the surety’s liability from extending infinitely. (ECF

No. 40 at 8). To Hartford, the statute imposes a two-year limit on the surety’s liability. (ECF

No. 40 at 8). Hartford argues that its bond obligation could theoretically never expire and create

a systemic problem. Hartford’s systemic concerns are vastly overstated. First, the removal of a

trustee itself is a rare event, limiting the potential for systemic issues. When a trustee is removed

for cause, the removal itself would provide Hartford with immediate notice that issues could




6/9
         Case 17-03042 Document 48 Filed in TXSB on 11/09/17 Page 7 of 9



arise under its bond. Second, Hartford is in a unique position to protect itself from notice issues.

Although Hartford’s bond may have required that it receive notice of Smith’s removal, Hartford

failed to include a provision that (i) limits its liability following removal; (ii) limits liability for

failing to give notice; or (iii) imposes a two-year claim period following removal. Hartford

could have included these provisions in its bond, or refused to issue a bond if the United States

Trustee would not accept these provisions. Third, Hartford could monitor cases on which it has

issued bonds and could institute its own proceedings to determine liability on its bonds.

        The First Circuit examined a similar question in In re San Juan Hotel Corp., in which a

Trustee was appointed to oversee a hotel through chapter 11 bankruptcy. 847 F.2d 931, 935 (1st

Cir. 1988); see also In re Am. Bridge Prod., Inc., 599 F.3d 1, 6 (1st Cir. 2010). The bankruptcy

court allowed the Trustee to serve without providing a bond despite the requirements in § 322(a).

Id. The hotel continued to struggle with its debts and the case was eventually converted into a

chapter 7 bankruptcy, which led the creditors to vote for the Trustee’s removal. Id. The

Trustee’s removal uncovered a significant number of issues with the estate such as inadequate

record keeping, failure to pay taxes, and self-dealing. Id. The creditors filed suit to hold the

Trustee personally liable and the Trustee sought to assert the statute of limitations as a defense.

Id. at 939. The First Circuit rejected this argument, holding that the Trustee had not been

discharged because he failed to comply with § 704(9) and provide a final accounting and

application for final compensation. Id. Examining the Bankruptcy Code as a whole, the First

Circuit interpreted § 322(d) in light of the requirements of § 704(9), holding that “[the Trustee]

did not file his final report . . . more than a year after the action was instituted. At the time of the

appeal, the application still had not been approved nor [the Trustee] discharged.” Id. (citations




7/9
         Case 17-03042 Document 48 Filed in TXSB on 11/09/17 Page 8 of 9



omitted). The First Circuit held that the trustee’s removal did not invoke a comparable statute of

limitations. Id.

       Hartford claims that San Juan Hotel is distinguishable from this case based on the fact

that the parties sought to hold the Trustee personally liable and the First Circuit’s statement that

“we do not feel compelled to reach the issue of whether section 322(d) applies to trustees at this

time.” (ECF No. 46 at 7 quoting San Juan Hotel, 847 F.2d at 941). Although it is true that the

underlying facts between these two cases are slightly different, the First Circuit was not able to

find a statute of limitations regarding a trustee’s personal liability in the Code and so it

interpreted § 322(d). San Juan Hotel, 847 F.2d at 940. In doing so, it explicitly relied on the

fact that “§322(d) . . . focuses on discharge as the point at which the period of limitations begins

to run. Having never been discharged, [the trustee’s] financial accountability as a trustee cannot

have ceased.” Id. at 941.

       Hartford finally argues that enforcing the two-year statute of limitations in the Code is

proper because of the notice issues that occurred in this case. (ECF No. 40 at 9–10). Hartford

alleges that Smith’s misconduct was well-established through this Court’s removal and Smith’s

subsequent appeals; yet, Martinec failed to notify Hartford regarding its potential liability for

several years. (ECF No. 40 at 10). The consequences of any such failure are subject to future

litigation; they do not result in a Rule 12 dismissal. Although Hartford raises a valid issue

regarding notice, it remains an unconvincing argument.          Ultimately § 322(d) defines the

requirements for the statute of limitations and requires that a trustee must first be discharged in

order to begin the two-year clock.




8/9
       Case 17-03042 Document 48 Filed in TXSB on 11/09/17 Page 9 of 9



                                       Conclusion

      The Court will enter an order consistent with this Memorandum Opinion.

      SIGNED November 9, 2017.


                                             ___________________________________
                                                         Marvin Isgur
                                             UNITED STATES BANKRUPTCY JUDGE




9/9
